 1   Firm E-Mail for Official Court Documents
     courtdocs@dickinsonwright.com
 2   Scot L. Claus (#014999)
     sclaus@dickinsonwright.com
 3   Vail C. Cloar (#032011)
     vcloar@dickinsonwright.com
 4   Holly M. Zoe (#033333)
     hzoe@dickinsonwright.com
 5   DICKINSON WRIGHT PLLC
     1850 North Central Avenue, Suite 1400
 6   Phoenix, AZ 85004-4568
     Phone: (602) 285-5000
 7   Fax: (844) 670-6009
     Attorneys for City Defendants
 8
 9                               UNITED STATES DISTRICT COURT

10                                       DISTRICT OF ARIZONA

11   The Satanic Temple and Michelle Shortt,               Case No. CV 18-00621-PHX-DGC

12                         Plaintiffs,
     v.
13                                                         MOTION FOR RECONSIDERATION

14   City of Scottsdale, Arizona, by it City Council,
     consisting of the Mayor and council members,
15   WJ Jim Layne, Suzanne Klapp, Virginia Korte,
     Kathy Littlefield, Guy Phillips, and David
16   Smith,
17
                           Defendants.
18
19          Pursuant to LRCiv 7.2(g), Defendant the City of Scottsdale (“City”) hereby moves for

20   reconsideration of the Court’s Order entered in open Court on July 16, 2019 (the “Court’s

21   Order”). Specifically, reconsideration of the Court’s Order that a material question of fact exists

22   and indicating that no further discovery will be permitted warrant further review due to recent

23   Supreme Court authority and additional facts that have come to light.1 The most efficient course

24
25
     1
      Although there may be some overlap in the reasons necessitating this Motion and the City’s
26   Rule 17 Objection presented at the July 29, 2019 Status Conference (the “July 29
     Conference”), Local Rule 7.2(g)(2) required the City to file a motion for reconsideration

                                                     -1-
     PHOENIX 53387-11 577257v7
 1   of action is to vacate the Court’s Order and to permit limited discovery on the question of

 2   standing.

 3          This Motion is supported by the attached Memorandum of Points and Authorities.

 4                       MEMORANDUM OF POINTS AND AUTHORITIES

 5   I. Introduction/Factual Background

 6          On July 16, 2019, following argument on the parties’ cross-motions for summary
 7   judgment, the Court issued its order finding that material disputes of fact existed that precluded
 8   the entry of summary judgment. See July 16, 2019 Hearing Trans., attached hereto as Exhibit A
 9   (“Tr.”), at 31:15–40:7.
10          The Court’s Order does two things pertinent to this Motion. First, it implicitly finds (Tr.
11   at 37:8–22) that Plaintiffs adequately met their burden to establish standing at this stage of the
12   proceeding. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (“Since [the elements of
13   standing] are not mere pleading requirements but rather an indispensable part of the plaintiff’s
14   case, each element must be supported in the same way as any other matter on which the plaintiff
15   bears the burden of proof, i.e., with the manner and degree of evidence required at the successive
16   stages of the litigation.”). Second, the Court’s Order concludes that discovery is closed, and that
17   the parties and the Court will proceed based on the record as it stands. (Tr. 42:1–3.)
18          As discussed during the July 29 Conference, three things have occurred since the closing
19   of briefing on the parties’ cross-motions for summary judgment, each of which fundamentally
20   affect the bases for the Court’s Order:
21      1. The Supreme Court issued its plurality opinion in American Legion v. American
22          Humanist Ass’n, 139 S. Ct. 2067 (2019), significantly altering the Court’s analysis of
23          both Plaintiffs’ standing and the substance of their Establishment Clause challenge;
24
25
26   within 14 days of the Court’s filing of its Order. (Doc. 48.) Out of an abundance of caution, the
     City files this Motion to preserve its rights.

                                                     -2-
     PHOENIX 53387-11 577257v7
 1             2. The City has learned that “The Satanic Temple” is not a properly named Plaintiff2 in this

 2                matter; and

 3             3. The only other named plaintiff, Michelle Shortt, has resigned her position as a

 4                “Chapterhead” (See Shortt Letter of Resignation, attached hereto as Exhibit B).3

 5                As a contextual backdrop for the Court’s analysis, the Court should recall that: a) the only

 6   extant claims in this case are Counts 1 and 2 (Doc. 17); and b) Ms. Shortt has not asserted any

 7   claims in her on right in Counts 1 and 2. Rather, the only claims asserted in Counts 1 and 2 are

 8   those purportedly belonging to a fictitious entity referred to as “The Satanic Temple.” (Doc. 1 at

 9   ¶¶ 43, 44.) And Plaintiffs acknowledge that Ms. Shortt did not attempt to speak on her own

10   behalf, but “on behalf” of that fictitious entity as its purported “agent.” (Doc. 1 at ¶¶ 2, 28; Tr.

11   23:3–9.) That contextual background informs the flaws in Plaintiffs’ claims, and warrants

12   reconsideration of the Court’s Order.

13       II.      Argument

14                A.     Newly discovered evidence calls into question the Court’s
                         jurisdiction to enter the Court’s Order.
15
                  Plaintiffs have resolutely failed to identify the entity that is pursuing a claim against the
16
     City and have not parsed out the basis for Ms. Shortt’s claims relative to the unknown Plaintiff
17
     entity. This is true despite the Court’s questioning and concern on these topics during the oral
18
     argument on the cross-motions for summary judgment. Plaintiffs’ failure to identify the real
19
     party(s) in interest fatally impaired the Court’s ability to determine whether it had jurisdiction to
20
21
22   2
       For ease of reference, the City refers to “Plaintiffs” in this Motion, without conceding that
     either Ms. Shortt or “The Satanic Temple” are the real parties in interest or otherwise properly
23
     plaintiffs. As the Court no doubt recalls, at the July 29 Conference, and pursuant to Rule 17 of
24   the Federal Rules of Civil Procedure, the City objected to the maintenance of claims by “The
     Satanic Temple.” “The Satanic Temple” is not an entity. It is a trademark under which a
25   Massachusetts limited liability company, United Federation of Churches, LLC offers its good
     and services. (See USPTO Trademark Registration, attached as Exhibit C).
26   3
       Ms. Shortt appears to have resigned on June 11, 2019—long after briefing on the parties’
     respective cross-motions for summary judgment closed.

                                                            -3-
     PHOENIX 53387-11 577257v7
 1   enter the Court’s Order. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990) (explaining

 2   that federal courts have a continuing obligation to examine their own jurisdiction.).

 3           It is beyond serious dispute that the party invoking federal jurisdiction bears the burden of

 4   proving all elements of standing. Lujan, 504 U.S. at 561. And as demonstrated below, the

 5   Supreme Court’s recent opinion in American Humanist, 139 S. Ct. 2067, makes the Court’s

 6   inquiry into standing more stringent and critical. In any event, because standing is “an

 7   indispensable part” of a plaintiffs’ case, a plaintiff must demonstrate standing at all stages of the

 8   litigation “with the manner and degree of evidence required at the successive stages of the

 9   litigation.” Lujan, 504 U.S. at 561.

10           When confronted with a motion for summary judgment, a party may not merely rest on

11   the allegations of their complaint, but must come forward with admissible evidence

12   demonstrating a genuine question of material fact. Fed. R. Civ. P. 56(e); Matsushita Elec. Indus.

13   Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986). The evidence adduced by Plaintiffs to

14   date is insufficient to create a triable issue of fact regarding standing. First, Ms. Shortt’s standing

15   to prosecute claims on her own behalf is dubious given allegations in the Complaint and the

16   standing paradigm set forth in American Humanist. Second, it is impossible to know whether the

17   fictitious entity Plaintiffs call “The Satanic Temple” has standing without knowing what that

18   entity is.

19                  1.     There are significant questions regarding Ms. Shortt’s standing.

20           Despite Plaintiffs’ protestations to the contrary, Ms. Shortt has no extant claims in her
21   own right, and has likely failed to state a claim on the face of the Complaint. (Doc. 1 ¶¶ 42–
22   44.) Thus, the question of whether “Plaintiffs[’]” claims can be redressed by Court action as
23   reflected in the Court’s Order, cannot turn on whether an hypothetical injury to Ms. Shortt
24   could be redressed by favorable Court action, but instead must turn on whether the fictive
25   entity that Plaintiffs refer to as “The Satanic Temple” can state a claim for relief. Although it
26   is conceivable that Plaintiffs could have pled a claim on behalf of Ms. Shortt in her own right,


                                                      -4-
     PHOENIX 53387-11 577257v7
 1   they did not. And Plaintiffs freely acknowledge that Ms. Shortt was not acting as an

 2   individual when she attempted to speak, but “on behalf” of the fictive plaintiff. (Doc. 1 at ¶¶

 3   2, 28; Tr. 23:3–9.) Thus, Ms. Shortt’s injury (and redressability) in her own right cannot form

 4   the basis for standing for the claims pled in this action, and to the extent the Court’s Order

 5   relied on Ms. Shortt’s standing in her own right, it should be reconsidered.

 6          To the extent that Ms. Shortt articulates facts that could charitably be construed to state a

 7   claim in her own right, those facts reveal that Ms. Shortt has pled only standing as an offended

 8   observer. Paragraph 11 of the Complaint (Doc. 1) articulates the only basis for conferring

 9   standing upon Ms. Shortt personally—that she “objects to the exclusionary sectarian invocation

10   on religious grounds.” (Doc. 1 at ¶ 11.) As explained by Justice Gorsuch’s concurrence in

11   American Humanist, however, that “offended observer” theory of standing “has no basis in

12   law.” Am. Humanist, 139 S. Ct. at 2098. “Instead, in a society that holds among its most

13   cherished ambitions mutual respect, tolerance, self-rule, and democratic responsibility, an

14   ‘offended viewer’ may ‘avert his eyes,’ or pursue a political solution.” Id. at 2103 (quoting

15   Erzonznik v. Jacksonville, 422 U.S. 205, 212 (1975)) (internal citation omitted).

16          Moreover, the Complaint expressly limits Ms. Shortt’s desired activities to that of an

17   “agent” of the corporate Plaintiff. (Doc. 1 at ¶ 2). To be sure, Ms. Shortt does not allege that she

18   sought to give an invocation on her own behalf; instead, she repeatedly alleges that she sought to

19   give an invocation in a “representative” (Id. at ¶ 21) capacity “on behalf of The Satanic Temple.”

20   (Id. at ¶ 28). These allegations are plainly insufficient to confer standing on behalf of Ms. Shortt

21   as an individual.

22          Rather, Article III required Ms. Shortt to demonstrate that she is “directly affected by the

23   laws and practices against which [his] complaints [are] directed.” Vasquez v. Los Angeles

24   County, 487 F.3d 1246, 1251 (9th Cir. 2007) (quoting Sch. Dist. of Abington Twp., Pa. v.

25   Schempp, 374 U.S. 203, 225 n.9 (1963)). She has not done so, and she has not pled as such.

26   Indeed, given her recent resignation from The Satanic Temple Arizona Chapter (whatever that


                                                     -5-
     PHOENIX 53387-11 577257v7
 1   is) as a “Chapterhead,” it is entirely unlikely that she can make such a demonstration.4 Instead, it

 2   appears that Ms. Shortt’s articulated “belief” in the violative nature of Scottsdale’s invocation

 3   practice renders her nothing more than “offended.” American Humanist 139 S. Ct. at 2098. That

 4   “offense,” even if emotionally justified, is insufficient to confer standing on Ms. Shortt to sue in

 5   this case. Id.; Caldwell v. Caldwell, 545 F.3d 1126, 1131 (9th Cir. 2008); Valley Forge

 6   Christian Coll. v. Americans United for Separation of Church & State, Inc., 454 U.S. 464, 483

 7   (1982) (holding that plaintiffs lacked standing because “[i]t is evident that respondents are firmly

 8   committed to the constitutional principle of separation of church and State, but standing is not

 9   measured by the intensity of the litigant’s interest or the fervor of his advocacy.”).

10                 2.      The organization identified as “The Satanic Temple” may lack
                           standing.
11
            It is dubious that “The Satanic Temple” has associational standing to pursue claims on
12
     behalf of its members for two reasons. First, associational standing requires a plaintiff to
13
     plead and prove: “(a) its members would otherwise have standing to sue in their own right; (b)
14
     the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the
15
     claim asserted nor the relief requested requires the participation of individual members.” Hunt
16
     v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977) (emphasis added). Plaintiffs
17
     have not raised, let alone attempted to address, that controlling standard. How could they,
18
     given that they have declined to inform the Court or City what entity seeks to assert
19
     associational standing, or what members comprise such an entity?
20
            Second, Plaintiffs’ only assertion with respect to the “members” of “The Satanic
21
     Temple” is the unadorned assertion that it has some unidentified members in Scottsdale.
22
     (Doc. 33, Ex. 3 at ¶ 7.) That is, however, insufficient. Valley Forge, 454 U.S. at 474 (“[T]he
23
     Plaintiff generally must assert his own legal rights and interests, and cannot rest his claim to
24
25
     4
      Ms. Shortt’s resignation also implicates a previously unexamined issue of whether any of the
26   City’s invocations have been delivered by a mere member of a particular organization, as
     opposed to a leader or member of a particular sect’s clergy.

                                                      -6-
     PHOENIX 53387-11 577257v7
 1   relief on the legal rights or interests of third parties.” (quoting Warth v. Seldin, 422 U.S. 490,

 2   499 (1975)). Because neither this Court nor the City (and perhaps not even Plaintiffs

 3   themselves) know whether the “Satanic Temple” refers to the Arizona chapter, or the national

 4   organization (whatever corporate form either of those entities takes), Plaintiffs necessarily

 5   could not have proved, and the Court’s Order cannot find, that “The Satanic Temple” has

 6   associational standing.

 7          Plaintiffs’ failure to identify the actual entity pursuing claims against the City renders it

 8   impossible to say that there is a “genuine” issue for trial. See Matsushita, 475 U.S. at 586–87

 9   (“Where the record taken as a whole could not lead a rational trier of fact to find for the non-

10   moving party, there is no ‘genuine issue for trial.’” (quoting First Nat’l Bank of Ariz. v. Cities

11   Service Co., 391 U.S. 253, 289 (1968)). To move forward in this litigation, the corporate entity

12   (whomever it may be) must proffer admissible evidence sufficient to demonstrate that it

13   possesses “the irreducible constitutional minimum [elements] of standing.” Lujan, 504 U.S. at

14   560. To be sure, Plaintiffs have not presented evidence that the actual entity (whether in its own

15   name or through its trademarked fictitious designation) sought to give an invocation to the City

16   of Scottsdale or properly authorized its purported “agent,” Ms. Shortt (Doc. 1 at ¶ 2), to seek to

17   give an invocation. Moreover, given that Ms. Shortt has just resigned her position as

18   “Chapterhead,” it is questionable whether she maintains any authority to act on behalf of

19   unknown entity.

20          Given the uncertainty of (i) who the corporate plaintiff is in this case, and (ii) whether

21   Ms. Shortt was (or continues to be) authorized to act as an agent for the unknown Plaintiff

22   entity—which are issues that neither the City nor the Court were aware of until after the

23   summary judgment briefing was complete—the Court could not accurately determine whether it

24   had subject matter jurisdiction to enter the Court’s Order, and for this reason it should be

25   reconsidered and, in pertinent part, vacated.

26


                                                      -7-
     PHOENIX 53387-11 577257v7
 1          B.     Reopening discovery in this case is appropriate and supported
                   by good cause.
 2
            The Court’s ruling that the parties and Court would proceed “with the record that exists
 3
     in the case” (July 16, 2019 Hearing Tr. at 42:1–3) should be reconsidered. Good cause exists
 4
     to vacate the Court’s ruling and to reopen discovery for the limited purpose of (1) deposing
 5
     Ms. Shortt, and (2) a 30(b)(6) deposition of the Plaintiff entity (whatever that may properly
 6
     be). Those depositions would be limited to no more than ninety (90) minutes each, and would
 7
     be limited to issues of standing only.
 8
            District courts enjoy broad discretion over pretrial proceedings, including discerning
 9
     what comprises “good cause” for purposes of Rule 16. See, e.g., Johnson v. Mammoth
10
     Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992). The Court may modify a Rule 16
11
     scheduling order to reopen discovery upon a showing of good cause. See, e.g., Gazian v.
12
     Wells Fargo Bank NA, CV-13-01312, 2015 WL 3448575, at *3 (D. Ariz. May 29, 2015).
13
     Here, there are two independent bases for finding good cause to reopen discovery. First, re-
14
     opening limited discovery is necessary for the Court to fulfill its continuing obligation to
15
     examine its own jurisdiction in light of the just-discovered issue with the Plaintiffs’ identity.
16
     Second, any prejudice to Plaintiffs is mitigated by the fact that this issue was caused by
17
     Plaintiffs’ failure to comply with Rule 17, Rule 7.1, and General Order 17-08; their deficient
18
     Court-ordered mandatory discovery responses; and their decision to withheld critical
19
     information from the City.
20
                   1.     The Court’s continuing obligation to examine its own subject-matter
21                        jurisdiction informs the good cause to reopen discovery.
22          “Federal courts are always under an independent obligation to examine their own
23   jurisdiction . . . and a federal court may not entertain an action over which it has no
24   jurisdiction.” Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000) (quoting FW/PBS,
25   493 U.S. at 231) (internal quotations omitted). As stated in Section II.A above, significant
26   questions remain with respect to who the Plaintiff is in this case, and whether this Court has


                                                    -8-
     PHOENIX 53387-11 577257v7
 1   subject matter jurisdiction over that Plaintiff’s claims. Because the Court has an ever-present

 2   obligation to examine its jurisdiction, the Court should permit the parties to adequately build a

 3   record—once it is determined who the proper parties are—to permit it to make an informed

 4   decision regarding jurisdiction.

 5                 2.      Plaintiffs’ declination to disclose key information comprises good
                           cause to reopen discovery.
 6
            As this Court has previously explained, the failure of a party to disclose “a relevant
 7
     piece of evidence” until after the close of discovery comprises good cause to modify a
 8
     scheduling order and re-open discovery. Gazian, 2015 WL 3448575, at *3. As indicated by
 9
     counsel for the City during the July 29 Conference, a number of undisclosed issues have
10
     recently become manifest that raise serious questions regarding the Court’s subject-matter
11
     jurisdiction in this matter, including:
12
        1. Plaintiffs have not disclosed the name of the corporate entity that has initiated suit
13
            against the City as required under Rule 17 of the Federal Rules of Civil Procedure.
14
        2. “The Satanic Temple” is not a jural entity, but is a fictitious trade name of a
15
            Massachusetts limited liability corporation called the “United Federation of Churches,
16
            LLC.” (Ex. C.)
17
        3. The United Federation of Churches, LLC is not authorized to transact business in
18
            Arizona, and lacks the capacity to sue or be sued in Arizona. See A.R.S. § 10-
19
            11502(A).
20
        4. Ms. Shortt has—unbeknownst to the City—recently resigned her leadership position in
21
            the Arizona chapter of the Satanic Tempe. (Ex. B.)
22
        5. There is no monolithic “The Satanic Temple,” but an amalgam of autonomous chapters
23
            and one national organization with differing memberships. (Ex. B.)
24
        6. The Arizona chapter of the Satanic Temple is also a pseudonym of some unknown
25
            corporate entity, and did not exist at the time of the events giving rise to the Complaint.
26


                                                    -9-
     PHOENIX 53387-11 577257v7
 1          Plaintiffs did not divulge any of the foregoing in their mandatory initial disclosure

 2   project responses, nor any Rule 26(a) disclosure statement. Those items should have been

 3   disclosed at the earliest stages of this case. See General Order 17-08 at 5 ¶ 3 (requiring

 4   litigants to provide documents and other information “that you believe may be relevant to any

 5   party’s claims or defenses.” (emphasis added)), ¶ 4 (requiring litigants to “state the facts

 6   relevant to it and the legal theories upon which it is based”). Further, Plaintiffs’ failure to

 7   comply with Rule 7.1 of the Federal Rules of Civil Procedure by filing the required corporate

 8   disclosure statement deprived both the Court and the City of necessary information regarding

 9   Plaintiffs’ identity and interests. The City learned of these items for the first time on

10   Thursday, July 25, 2019, and raised them with Plaintiffs and the Court immediately.

11   III.   Conclusion

12          The City does not know the identity of the real party in interest that has haled it into
13   federal court to challenge its longstanding practice and procedures. At a minimum, the Court
14   should permit the City to learn the identity of its opponent, and to test the ability of that entity
15   to litigate these claims in federal court and the merits of its claims. Thus, the City asks that the
16   Court reconsider its Order: a) determining Plaintiffs have standing; and b) foreclosing any
17   further discovery.
18
19          RESPECTFULLY SUBMITTED this 30th day of July, 2019.
                                                 DICKINSON WRIGHT PLLC
20
21
                                                 By: /s/ Scot L. Claus
22                                                  Scot L. Claus
                                                    Vail C. Cloar
23                                                  Holly M. Zoe
24                                                  1850 North Central Avenue, Suite 1400
                                                    Phoenix, Arizona 85004-4568
25                                                  Attorneys for City Defendants

26


                                                    - 10 -
     PHOENIX 53387-11 577257v7
 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on July 30, 2019, I electronically transmitted the attached
     document to the Clerk of the Court using the CM/ECF system, and which will be sent
 3   electronically to all registered participants as identified on the Notice of Electronic Filing, and
     paper copies will be sent to those indicated as non-registered participants.
 4
 5                                              By: /s/ Sheila Rath

 6
 7

 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26


                                                    - 11 -
     PHOENIX 53387-11 577257v7
